


Exhibit 10.2








FIRST AMENDMENT TO THE
SEITEL HOLDINGS, INC.
2012 STOCK OPTION PLAN


The Seitel Holdings, Inc. 2012 Stock Option Plan (the “Plan”) is hereby amended,
effective as of May 30, 2012, as follows:
1.
Clause (i) of Section 4 is hereby amended to read as follows:

(i)Subject to adjustment as provided in Section 6 hereof, 48,605 Shares will be
authorized and available for Option grants under the Plan.
Except as otherwise amended herein, the Plan shall remain in full force and
effect.
I, JoAnn Lippman, the Secretary of Seitel Holdings, Inc., by signing this
document, certify that this document contains the First Amendment to the Seitel
Holdings, Inc. 2012 Stock Option Plan adopted by unanimous written consent of
the Board of Directors of Seitel Holdings, Inc. effective as of May 1, 2012 (as
amended effective May 30, 2012), acting pursuant to Section 8 of the Plan.


                        
/s/ JoAnn Lippman

                     JoAnn Lippman, Secretary






